Citation Nr: 1110787	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-02 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right hand injury; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel
INTRODUCTION

The Veteran served on active duty from February 1945 to July 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which declined the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a right hand injury.

In February 2011, a videoconference hearing before the undersigned Acting Veterans Law Judge was held.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for a right hand injury was denied in an unappealed January 2004 rating decision; the Veteran received notice of this decision by letter dated in February 2004; the January 2004 rating decision is final.

2.  Although the evidence received since the last prior denial of service connection for a right hand injury was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.





	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

New and material evidence not having been received to reopen the claim of entitlement to service connection for a right hand injury, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a) (West 2002), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2010).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements with regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In letters dated in July 2006 and September 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The July 2006 notice letter also provided all of the required notice elements under Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, the July 2006 notice letter informed the Veteran as to disability ratings and effective dates.  Since the notice pursuant to Dingess came before the initial adjudication of the claim, the timing of the notice complied with the requirement that the notice must precede the adjudication.  Thus, the Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.


As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, to include at the February 2011 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  

In this regard, the Board notes that at the hearing before the undersigned, the Veteran indicated that his primary care doctor may have written a letter concerning the etiology of his right hand injury.  However, the Veteran said three times at the hearing that he was not sure what the evidence from this doctor indicates.  The Board notes that the medical evidence from the Veteran's private physician is of record; however, there is no letter from the physician pertaining to this particular claim.  Neither the Veteran nor his representative requested additional time in which to submit a copy of the letter, and the Veteran was unsure of whether his doctor even wrote a letter.  Therefore, the Board finds that all evidence identified by the Veteran has been obtained and is of record.

The Board notes that no VA examination was accorded to the Veteran in this case.  However, under the law, an examination is not required in the context of new and material evidence claims.  See 38 C.F.R. § 3.159(c)(4)(iii) (2010); see also 66 Fed. Reg. 45, 620, 628 (August 29, 2001).  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Governing Laws and Regulations

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

III.  Analysis

Service connection for a right hand injury was initially denied in a January 2004 rating decision.  The Veteran received notice of this decision by letter dated in February 2004.  He did not appeal the decision; therefore, it became final.  See 38 C.F.R. § 20.1103 (2010).


The evidence of record at the time of the January 2004 rating decision included the Veteran's service treatment records, which showed no evidence of any right hand injury, treatment, or complaints.  The post-service medical evidence then of record included a December 1998 private treatment records which shows that the Veteran was assessed as having carpal tunnel syndrome of the right hand.  The previously considered evidence also included VA treatment records, which reflect that in October 2002, the Veteran's endorsed medical history of right hand arthritis.  The Veteran reported chronic joint pain at that time, for which he was given Salsalate.  Additionally, a January 2004 VA treatment record reflects that the Veteran had degenerative joint disease of the right hand and foot since 1946 after a fall during active duty.  The claim was denied because the evidence failed to show that the Veteran had any right hand injury in service, that degenerative joint disease of the right hand was present in the year following service discharge, or that the current right hand injury was etiologically related to active service.  

The subsequently received evidence includes VA treatment records from August through December 2005, which solely discuss the Veteran's hearing loss.  Private treatment records from Dr. Delvecchio dated in September 2006, reflect that the Veteran allegedly hurt his right hand.  He complained of numbness.  An October 2006 nerve conduction study from Dr. Delvecchio indicates that the Veteran has markedly severe right carpal tunnel syndrome.  Additionally, the Veteran submitted statements that he did not seek medical treatment for his right hand immediately; he sought treatment two to three days later.  He further indicated that his right hand has bothered him ever since the initial injury in 1945.

After a review of the evidence of record, the Board finds that the subsequently submitted evidence is not new and material, and that reopening of the claim is not warranted.  In this regard, the Board notes that the Veteran's claim was originally denied because there was no evidence in the service treatment records reflecting any right hand complaints, injury, or treatment.  There was also no evidence of record showing that the Veteran's degenerative joint disease of the right hand was present in the one year period after he was discharged from service, or that the current disability was otherwise etiologically related to active service.  Notably, none of the subsequently submitted evidence relates to any of these missing elements.  Specifically, Veteran has not submitted any evidence showing that he did in fact injure his right hand during service.  He simply stated that it occurred on April 12, 1945, the day that President Roosevelt died.  There is also no additionally submitted evidence which shows that degenerative joint disease was present in the year following discharge from service.  Finally, none of the newly submitted evidence links the current right hand problems to military service.  The newly submitted evidence shows that the Veteran has a current diagnosis of right hand carpal tunnel syndrome and degenerative joint disease.  This evidence is merely cumulative and redundant of the evidence previously of record, and it does not raise a reasonable possibility of substantiating the claim.  

The Board acknowledges that the Veteran has indicated that he would be available for a VA examination, should one be scheduled.  However, with regard to the Veteran's new and material evidence claim, VA is not required to provide a new medical examination to a veteran seeking to reopen a previously and finally disallowed claim unless new and material has been presented.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  Here, the Board finds that new and material evidence has not been presented.

In sum, the newly submitted evidence is new in that it has not been considered as part of a previous adjudication of the Veteran's claim; however, it is not material.  The additional treatment records pertain to current treatment.  Absent is any competent evidence that the Veteran has a right hand injury that was incurred in or related to service.  Because, as indicated above, the new evidence does not address the elements that were found insufficient in the previous denial of the Veteran's claim, the Board finds that it does not raise a reasonable possibility of substantiating the Veteran's claim.  Having determined that the above considered evidence is new but not material pursuant to 38 C.F.R. § 3.156(a), the claim of entitlement to service connection for a right hand injury cannot be reopened.





ORDER

New and material evidence having not been received, reopening of the previously denied claim of entitlement to service connection for a right hand injury is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


